PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Richart, Olivier
Application No. 14/892,059
Filed: 18 Nov 2015
For PACKAGING, PREFERABLY MEDICAL, AND CORRESPONDING ASSEMBLY OF PACKAGINGS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed June 29, 2021, pursuant to 37 C.F.R. § 1.181, requesting that the holding of abandonment in the above-identified application be withdrawn.  

This is also a decision on the petition pursuant to 37 C.F.R. 
§ 1.182, filed on June 29, 2021, requesting expedited handling of the aforementioned petition requesting that the holding of abandonment in the above-identified application be withdrawn.

The petition pursuant to 37 C.F.R. § 1.182 requesting expedited handling is GRANTED.  Receipt of the associated petition fee is acknowledged.  The petition requesting that the holding of abandonment in the above-identified application be withdrawn has been accorded expedited handling.

The above-identified application became abandoned for failure to reply within the meaning of 37 C.F.R § 1.113 in a timely manner to the final Office action mailed September 28, 2020, which set a shortened statutory period for reply of three months.  An after-final amendment was received on February 26, 2021, and no further response was received.  Accordingly, the above-identified application became abandoned on December 29, 2020.   A notice of abandonment was mailed on May 26, 2021 with a notation from the Examiner that the February 26, 2021 response fails to place the application in condition for allowance.

With this petition, Petitioner has asserted that the holding of abandonment should be withdrawn because a notice of appeal was filed.  It is noted a notice of appeal was filed on March 1, 

Considering the facts and circumstances of the delay at issue, as set forth on petition, it is concluded that Petitioner has met his burden of establishing that a timely submission was received.  

Accordingly, the petition under 37 C.F.R. § 1.181(a) is GRANTED.  The holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision so that the RCE received on June 1, 2021 and the contemporaneously received submission (an amendment to the claims and remarks) can be processed.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for Petitioner’s further action(s).